NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARCUS DAVID RUSSELL,                           No. 20-16780

                Plaintiff-Appellant,            D.C. No. 2:19-cv-05012-SPL-CDB

 v.
                                                MEMORANDUM*
J. SCOTT; et al.,

                Defendants-Appellees,

and

CHARLES L. RYAN; et al.,

                Defendants.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Steven Paul Logan, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Arizona state prisoner Marcus David Russell appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s order denying his motion for a preliminary injunction in his action brought

under 42 U.S.C. § 1983 and the Religious Land Use and Institutionalized Persons

Act (“RLUIPA”). We have jurisdiction under 28 U.S.C. § 1292(a)(1). We review

for an abuse of discretion. Jackson v. City & County of San Francisco, 746 F.3d

953, 958 (9th Cir. 2014). We affirm.

      The district court did not abuse its discretion by denying Russell’s motion

for a preliminary injunction because Russell failed to establish that he is likely to

succeed on the merits of his claims. See id. (plaintiff seeking preliminary

injunction must establish that he is likely to succeed on the merits, he is likely to

suffer irreparable harm in the absence of preliminary relief, the balance of equities

tips in his favor, and an injunction is in the public interest); see also Jones v.

Williams, 791 F.3d 1023, 1031-32 (9th Cir. 2015) (elements of free exercise

claim); Walker v. Beard, 789 F.3d 1125, 1134-37 (9th Cir. 2015) (elements of

RLUIPA claim).

      AFFIRMED.




                                            2                                        20-16780